Fourth Court of Appeals
                                San Antonio, Texas
                                      August 18, 2022

                                   No. 04-22-00004-CV

                      RATTLESNAKE RIDGE VENTURES, LLC,
                                  Appellant

                                             v.

           Alicia ORTIZ, Individually and as Next Friend of M.D.M. and A.D.M.,
                                        Appellee

                 From the 229th Judicial District Court, Starr County, Texas
                                Trial Court No. DC-21-372
                        Honorable Baldemar Garza, Judge Presiding


                                      ORDER
Sitting:     Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Lori I. Valenzuela, Justice


       The panel has considered Appellee’s motion for rehearing; the motion is denied. See
TEX. R. APP. P. 49.3.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of August, 2022.



                                                  ________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court